DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/22/2021 has been entered.
	
Status of Claims
Claim(s) 1-2 and 10-15 is/are pending of which Claim(s) 1 is/are presented in independent form. Claim 1 has been amended. Claims 3-9 are cancelled.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant asserts that Stenvall in view of Heinecke does not disclose the amended “bonded to” language (Remarks Pages 5-6). 
	Examiner’s Response:
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. Examiner disagrees with Applicant’s assertion that Stenvall does not disclose the .
Second Argument:
	Applicant asserts that the rejections of claims 14 and 15 have no “teaching, suggestion, or motivation” and that the references fails to teach or suggest the claimed language of 14 and 15 (Remarks Pages 6-7).
	Examiner’s Response:
	Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Heinecke2 (US 6927315 B1) provides an analogous known alternative material for an analogous medical tape in the form of polyethylene (See Heinecke2 Col. 1 lines 5-15, Col. 2 lines 9-20, Col. 11 lines 41-65) for the equivalent and predictable purposes as found in Stenvall tape 14 as they are both medical tapes for use on a person (See Stenvall Col. 2 lines 36-51), wherein thus it would have been obvious to try utilizing the .
Also this argument is further not persuasive as Applicant provides no reasoning to back up their statement that there is no suggestions, motivation, or teaching to combine. 
	Furthermore, Applicant provides no reasoning as to why the claim language of claims 14 and 15 are not taught or suggested by the current combination of references except for stating that the current combination does not teach the amendment of claim 1 which has already been found unpersuasive above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 and 10-13 is rejected under 35 U.S.C. 103 as being unpatentable over Stenvall (US 3888247 A) in view of Heinecke (US 20160015570 A1) with evidence from Mansour (US 20180355130 A1) and Davis (US 20180208809 A1) and Mansour (US 20160271291 A1) and Wang (US 20060004335 A1) and McKnight (US 4561435 A) and “Polyethylene Thermoplastic Characteristics” (https://dielectricmfg.com/knowledge-base/polyethylene/) (See Attached NPL pdf as well) and Polymer Properties Database (https://polymerdatabase.com/Films/TPU%20Films.html) (See attached NPL pdf as well).
Regarding claim 1, Stenvall discloses a wound dressing assembly comprising:
a. an extensible absorbent body 13 (Col. 2 lines 30-35, absorbent pad 13 made of rayon web and polyethylene film which is implicitly extensible; Polyethylene, implicitly, is a stretchable and extensible material as seen in “Polyethylene Thermoplastic Characteristics” (https://dielectricmfg.com/knowledge-base/polyethylene/) wherein polyethylene has an elongation percentage (strain) of 11.2 - 12.9% thus being a known extensible material and further shown in the Polymer Properties Database (https://polymerdatabase.com/Films/TPU%20Films.html) to be a material with “high elongation”; Further, the other layer of the absorbent body 13 is airlaid web of rayon fiber which is also further implicitly extensible as evidenced by Mansour (US 20180355130 A1) paragraph [0042] which states “The nonwoven can be an elastic nonwoven… The nonwoven can contain fibers made from… rayon… airlaid” thus showing that airlaid rayon web is elastic and thus extensible, but even further see paragraph [0022] in Davis (US 20180208809 A1) and paragraph [0022] in Mansour (US 20160271291 A1) for a similar statement. Even further see Wang (US 20060004335 A1) for an evidentiary absorbent device that states in paragraph [0052] a nonwoven airlaid web of rayon may be “stretchable, elastic, or extensible”. Even further see McKnight (US 4561435 A) for an evidentiary wound dressing that states in Col. 2 lines 59-66 an 
b. a positioning adhesive 12 contacting at least a portion of the second surface of the absorbent body 13 (See Annotated Figure 4 where the adhesive 12 is contacting the second side of the body 13); 
c. an extensible backing layer 11 (Col. 2 lines 7-20, layer 11 is flexible and made of polyurethane film which is implicitly extensible) adhered to the second surface of the absorbent body 13 by the positioning adhesive 12 (See Annotated Figure 4 and Figures 2-3, and see Col. 1 lines 56-66) such that directional extension of the backing layer 11 causes a corresponding directional extension of the second surface of the absorbent body 13 (the device of Stenvall would clearly be capable of such intended use as the body 13 and 12 are attached and are each extensible materials); and 
d. a wound contacting layer 14 (See Figures 2-4) which is less extensible than the absorbent body 13 (Col. 3 line 53 – Col. 4 line 15, layer 14 is described as “non-elastic” and inelastic so will be less extensible than the extensible body 13, also here is where layer 14 is described as contacting the wound), the wound contacting layer 14 bonded to the first surface of the absorbent body 13, see Lexico (https://www.lexico.com/en/definition/bonded) (attached NPL pdf as well) wherein the definition of “bonded” is stated to be “joined securely to another thing, especially by an adhesive, a heat process, or pressure”; wherein in this case the layer 14 is bonded to the first surface of the absorbent body 13; firstly see Col. 1 lines 58-66 and Col. 2 lines 36-51 wherein the layer 14 is adhered to the adhesive 12 (See Figure 2) such that the bandage 10 is “unitary” until it is desired to separate the tape 14 from the bandage 10, so as disclosed herein the layer 14 is “bonded” to the first surface of the absorbent body 13 via being adhered to the backing 11 and thus being pressured and securely jointed against the first 

    PNG
    media_image1.png
    292
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    422
    media_image2.png
    Greyscale

Stenvall does not disclose wherein the absorbent body 13 comprises a hydrocolloid.
However, Heinecke teaches an analogous medical dressing (title) wherein the medical dressing includes an absorbent material made of rayon [0058] wherein this absorbent material may further include/comprise a hydrocolloid material [0059] in order to improve the absorbency of absorbent material and increase the amount of time before needing to change the bandage (see https://www.sciencedirect.com/topics/chemistry/hydrocolloid; section 4.5.4 for the benefits of adding a hydrocolloid to an absorbent material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further provided the absorbent body 13 of Stenvall (which is a nonwoven rayon, see Col. 2 lines 31-35) to have a hydrocolloid in order to 
Regarding claim 2, Stenvall in view of Heinecke discloses the invention of claim 1 above.
As combined, Stenvall discloses wherein the absorbent body 13 is in the form of a single layer or multilayer material (multilayer, see Col. 2 lines 31-35, where a laminate is multilayer).
Regarding claim 10, Stenvall in view of Heinecke discloses the invention of claim 1 above.
As combined, Stenvall discloses wherein the hydrocolloid is selected from sodium carboxymethylcellulose, pectin, xanthan gum, polysaccharides, sodium or calcium alginates, chitosan, seaweed extract (carrageenan), polyaspartic acid, polyglutamic acid, hyaluronic acid or salts and derivatives thereof and mixtures thereof (See Heinecke [0059]).
Regarding claim 11, Stenvall in view of Heinecke discloses the invention of claim 1 above.
As combined, Stenvall discloses wherein the positioning adhesive 12 contacts the second surface of absorbent body 13 (See Annotated Figure 4) to form a continuous or discontinuous layer or surface area of positioning adhesive 12 (See Annotated Figure 4 and Figure 1, wherein the adhesive 12 is a continuous layer of surface area).
Regarding claim 12, Stenvall in view of Heinecke discloses the invention of claim 1 above.
As combined, Stenvall discloses wherein the backing layer 11 has a periphery such that the periphery of the backing layer 11 extends beyond at least a portion of the periphery of the absorbent body 13 (See Annotated Figure 1, where the periphery of 12 extends beyond the periphery of 13).
Regarding claim 13, Stenvall in view of Heinecke discloses the invention of claim 1 above.
As combined, Stenvall discloses wherein absorbent body 13 has an elastic modulus (Col. 2 lines 31-35, body 13 made of rayon and polyethylene which are extensible materials that implicitly have an elastic modulus as all materials have an inherent elastic modulus), the wound contacting layer 14 has an elastic modulus (Col. 2 lines 36-51 and Col. 4 lines 39-44; wherein the tape layer 14 is a physical inelastic material, and all materials have an inherent elastic modulus), and the absorbent body 13 elastic modulus is less than the wound contacting layer 14 elastic modulus (see Col. 2 lines 31-35 wherein absorbent body 13 is comprised of a layer of polyethylene and a layer of air laid rayon, and wherein Polyethylene, implicitly, is a stretchable and extensible material as seen in https://dielectricmfg.com/knowledge-base/polyethylene/ wherein polyethylene has an elongation percentage (strain) of 11.2 - 12.9% thus being a known extensible material; further, airlaid web of rayon fiber is also further implicitly extensible and elastic as evidenced by Mansour (US 20180355130 A1) paragraph [0042] which states “The nonwoven can be an elastic nonwoven… The nonwoven can contain fibers made from… rayon… airlaid” thus showing that airlaid rayon web is elastic and thus extensible, but even further see paragraph [0022] in Davis (US 20180208809 A1) and paragraph [0022] in Mansour (US 20160271291 A1) for a similar statement; even further see Wang (US 20060004335 A1) for an evidentiary absorbent device that states in paragraph [0052] a nonwoven airlaid web of rayon may be “stretchable, elastic, or extensible”; even further see McKnight (US 4561435 A) for an evidentiary wound dressing that states in Col. 2 lines 59-66 an absorbent fiber web of air laid rayon will be elastic and thus extensible; thus the absorbent body 13 is elastic wherein elastic materials have a lower elastic modulus number (see https://www.sciencedirect.com/topics/materials-science/elastic-moduli#:~:text=Elastic%20modulus%20measures%20the%20resistance,down%20very%20little%20when%20pushed), and as such inelastic materials would have a very high elastic modulus .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stenvall (US 3888247 A) in view of Heinecke (US 20160015570 A1) in view of Heinecke (US 6927315 B1), henceforth Heinecke2.
Regarding claim 14, Stenvall in view of Heinecke discloses the invention of claim 13 above.
As combined, Stenvall is silent on the elastic modulus property values of the absorbent body 13 and wound contacting layer 14, and thus does not explicitly disclose wherein the absorbent body 13 elastic modulus is at least 25% less than the wound contacting layer 14 elastic modulus.
However, Heinecke2 teaches an analogous wound contacting layer material 28 (See Col. 2 lines 9-20, wherein this is device for direct contact with the wound and managing the wound) (also analogous surgical (medical) tape, see Col. 1 lines 5-15) (See Figure 1A) wherein Heinecke2 contemplates also utilizing an inelastic (non-elastomeric) material for the layer 28 such as high density polyethylene (See Col. 11 lines 41-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inelastic wound contacting layer (surgical tape) 14 (Heinecke Col. 2 lines 36-51 and Col. 4 lines 39-44) from high density polyethylene as taught by Heinecke2 as this is an equivalent and predictable inelastic material used in the field of surgical (medical) tapes (See Heinecke2 Col. 1 lines 5-15, Col. 2 lines 9-20, Col. 11 lines 41-65) and furthermore it would have been obvious to try in the art as a known predictable and equivalent alternative material.

Further as combined, Stenvall does disclose an absorbent body 13 made up of similar structure and materials as the instant specification. The instant specification provides that the absorbent body 1 may be a multilayered material of different layered materials (see Page 6 lines 6-9), wherein the materials may be chosen from a group of materials listed in lines 10-21 of Page 6 such as a film and a nonwoven and Applicant has incorporated by reference Emmerick (US 20140308867 A1) as a citation of materials that may be utilized wherein the preferred film may be a polyolefin such as polyethylene (see [0036-0037]) and a preferred nonwoven may be nonwoven rayon (see [0053, 0055] of Emmerick). And Stenvall discloses that the absorbent body 13 may be multilayer with a polyethylene film and an airlaid web of rayon fibers (this is a nonwoven rayon).
Thus as combined, Stenvall discloses similar materials and structure for the absorbent body 13 and wound contacting layer 15 compared to the instant disclosure.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the wound contacting layer 15 and absorbent body 13 of Stenvall as combined would exhibit similar material properties (which would include elastic modulus) as compared to the instant claims and disclosure, thus it would have been obvious to one of ordinary skill in the art that the absorbent body 13 elastic modulus is at least 25% less than the wound contacting layer 14 elastic modulus.
Regarding claim 15, Stenvall in view of Heinecke in view of Heinecke2 discloses the invention of claim 14 above.
As discussed in claim 14 above, it would have been obvious to one ordinary skill in the art that the wound contacting layer 15 and absorbent body 13 of Stenvall as combined has 
As such it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the absorbent body 13 elastic modulus is at least 75% less than the wound contacting layer 14 elastic modulus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        8/9/2021

/KERI J NELSON/Primary Examiner, Art Unit 3786